Citation Nr: 0328245	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for alcoholism. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety, depression, and 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a back 
injury.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1960.  
He was discharged under honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran and his representative 
appeared via videoconference hearing before the undersigned 
in April 2003.

Appellate consideration of the issue of entitlement to 
service connection for residuals of a back injury will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.   The veteran's claim of entitlement to service connection 
for alcoholism was received in October 1998.

3.  The veteran's alcoholism is the result of willful 
misconduct.

4.  There is no competent medical evidence of record relating 
the veteran's acquired psychiatric disability variously 
diagnosed as depression and dysthymia, to his active service 
or any incident therein.

5.  There is no competent medical evidence of record of a 
diagnosis of PTSD





CONCLUSIONS OF LAW

1.  Service connection for alcoholism may not be established 
as a matter of law.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303. 3.304, 
3.310 (2003).  

2.  An acquired psychiatric disability to include depression, 
dysthymia, and PTSD was neither incurred in, nor otherwise 
related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Alcoholism

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.  The 
statutory amendments apply only to claims filed after October 
31, 1990, as is the case here. See OBRA, § 8052(b).

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran. Alcohol abuse is defined as 
"the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user...." 38 C.F.R. § 3.301(d). 38 C.F.R. § 
3.1(m) was amended to provide that the term "in the line of 
duty" excludes any injury or disease that was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, that was a result of his or her abuse 
of alcohol or drugs.

VA law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001). Compensation is precluded only for (a) 
primary alcohol abuse disabilities (an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess), and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Id.  The Federal Circuit defined "primary" as an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  Thus, compensation 
is authorized if the disability is caused by an "injury 
suffered or disease contracted in line of duty." Compensation 
is precluded if the disability is caused by "the veteran's 
own ..... abuse of alcohol or drugs."

The Board has reviewed the evidence in this case and finds 
that the veteran's claim for service connection for 
alcoholism has been made independent of any service-connected 
disability.  The veteran contends that his alcoholism began 
during service.  However, review of the medical records 
submitted in connection with the veteran's claim for social 
security disability benefits reveals that the veteran reports 
having started drinking at age 15 and continued in service.  
This statement is corroborated by his sister in a written 
statement in support of his claim.  Nevertheless, the Board 
notes that a diagnosis of alcoholism was first given during 
active service.  

Reports obtained in connection with court martial proceedings 
of the veteran during service reflect that his superior 
officers considered him to have been a good soldier except 
when he was drinking and that although he had promised to 
stay away from alcohol, he did not keep these promises.  The 
earliest medical records available for review, dated in the 
late 1980s, reflect treatment for alcoholism.  The veteran 
underwent several inpatient treatment programs, but without 
success, as he reverted to drinking after each program.  
Review of the veteran's medical records reflects that his 
primary diagnosis is longstanding alcohol abuse or 
alcoholism.  There is no medical evidence attributing the 
veteran's alcoholism to any disability.  Moreover, service 
connection is not in effect for any disability. 

Accordingly, the Board finds that the veteran's alcoholism 
and alcohol abuse is result of willful misconduct.  
Therefore, compensation is precluded by the terms of 
38 U.S.C.A. § 1131, as interpreted by the Federal Circuit in 
Allen.  Accordingly, as there is no legal basis to establish 
service connection for primary alcoholism or alcohol abuse, 
the matter need not be addressed further because the law and 
not the evidence is dispositive.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Acquired psychiatric disorder

The veteran contends that he suffers from depression, 
anxiety, and PTSD due to his experiences in service.  He 
contends that he was treated like a criminal when he was 
court-martialed for drinking-related offenses and that he was 
insane at the time of the events leading to his court-
martial.  He also asserts that the Army should have treated 
his disease of alcoholism instead of court-martialing him and 
sentencing him to hard labor.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(d).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

According to the report of the general medical examination 
conducted in conjunction with the veteran's discharge from 
service in 1970, he was deemed to have been psychiatrically 
normal upon clinical examination.  

Review of the extensive medical records reflecting treatment 
for alcoholism reveal primary diagnoses of alcoholism and 
alcohol dependence and abuse.  The majority of the treatment 
records contained in the file contain a single diagnosis of 
alcoholism.  A May 1989 discharge summary from Memorial 
Hospital in Clarksville, TN, reflects a diagnosis of 
depression secondary to chronic alcoholism, with a 
depressive-type personality disorder.  A private handwritten 
treatment note dated in July 1989 reflects a diagnostic 
assessment of depression.  A December 1989 discharge summary 
from the same hospital shows that his diagnosis at that time 
was "alcoholism, chronic, with acute intoxication and 
depression."  The report of a psychiatric examination 
conducted in August 1994 in connection with the veteran's 
Social Security disability claim shows that the veteran had a 
long history of alcohol dependence and was experiencing 
moderate symptoms of depression.  The diagnostic impressions 
were of severe alcohol dependence, dysthymia, and a dependent 
personality disorder.  According to a September 1998 VA 
outpatient treatment report, the veteran had a diagnosis of 
alcohol-induced mood disorder.  The report of a January 2000 
VA psychiatric evaluation contains diagnostic assessments of 
alcohol dependence in partial remission and depression not 
otherwise specified.  None of the medical reports contain a 
medical opinion linking any of the diagnoses to service.  
None of the medical evidence contains reference to the 
veteran's experiences in service even by way of history.  It 
is only in the veteran's testimony and written contentions in 
support of the instant claim that he, himself, links any of 
his problems to his experiences in service.

In a May 1999 statement, a family friend stated that she 
recalled the veteran was a normal boy when he entered the 
service, but since his return had struggled with alcoholism 
and had suffered from anxiety and depression.  

The veteran's contentions that his psychiatric problems were 
caused by his experiences in service and that he was insane 
during his period of service are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995) (a lay person is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms).  Likewise, the statement 
supplied by the family friend is helpful to the Board as it 
relates her perception of the veteran, but the statement 
lacks probative value in a medical sense. 

Upon review, it is clear that the veteran currently suffers 
from psychiatric disability which has been variously 
diagnosed.  However, despite the veteran's contentions, there 
is no persuasive evidence that any current psychiatric 
disorder was manifested during service or for several years 
after service.  Service medical records show that the 
veteran's psychiatric status was normal at discharge.  The 
veteran's psychiatric symptoms were first treated in the late 
1980's. There is no persuasive evidence that any chronic 
psychiatric disorder was manifested during his active duty 
service or for several years thereafter. 

The preponderance of the evidence is also against a finding 
that any current chronic psychiatric disorder is otherwise 
related to service.  Rather, the competent evidence of record 
suggests that the veteran's current psychiatric problems are 
related to his history of substance abuse and alcohol abuse.  
The Board notes again that service connection may not be 
established for disability which is the result of alcohol or 
drug abuse.

The medical evidence of record does not reflect medical 
diagnoses of anxiety or PTSD at all.  In the absence of a 
currently-shown disability, service connection is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  Where the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim 
is denied.

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a December 2001 letter and 
September 2002 supplemental statement of the case.  In 
particular, the veteran was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  All treatment 
records identified by the veteran have been obtained, with 
the exception of records from the Middle Tennessee Mental 
Health Institute and the Cumberland Heights Alcohol and Drug 
Treatment Center which are confirmed to have been destroyed 
by their caretakers in the routine course of business 
following the passage of time.  He was provided with a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2003.

In this regard, we note that the veteran has requested to be 
provided with a VA examination for purposes of compensation.  
Governing regulation implementing the VCAA provides that in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
B) establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, as explained in greater detail 
below, current treatment reports contain sufficient competent 
medical evidence pertaining to current psychiatric disability 
and governing law prohibits service connection for primary 
alcohol abuse.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for alcoholism is not 
warranted.

Entitlement to service connection for an acquired psychiatric 
disorder to include depression, dysthymia, and PTSD is not 
warranted.


REMAND

The veteran has testified at two different hearings on appeal 
that he injured his back while stationed in Germany when he 
was serving a sentence for hard labor following a court 
martial conviction.  He stated that he sought medical 
treatment for back pain following the injury and was given 
cream to rub on his back.  There is no contemporaneous 
medical record reflecting such treatment, however.  In fact, 
his service medical records include a statement dated in June 
1960 that after an extensive search of the office of the 
surgeon at Warner Kaserne Dispensary in Munich, there were no 
records pertaining to the veteran available.  The report of 
the general medical examination conducted in conjunction with 
his discharge from service reflects that his spine and 
musculoskeletal system was deemed to have been normal upon 
clinical examination at that time.  

The veteran has also provided testimony to the effect that he 
has had back problems ever since the original "jerk" or 
"pull" to his back during service.  Chiropractic treatment 
records reveal that in 1990 the veteran sought treatment for 
lumbar back pain.  Medical records obtained from the Social 
Security Administration reveal that in 1991, the veteran 
sustained an on-the-job injury to his back.  In September 
1996, he underwent surgery for several spinal stenosis.  

The physician who performed that surgery has proffered a 
written opinion for the record to the effect that following 
his review of the X-rays, myelogram and computerized 
tomography scan showing the condition of the veteran's back 
prior to and after the surgery, he believes the veteran's 
spine problems are long standing, dating back many years, and 
could well have had their onset in some spine trauma in the 
1960s.  He explained that the veteran's spinal stenosis was 
quite far advanced, representing much greater impairment than 
one would expect from ordinary wear and tear in a 60 year old 
man.  

In light of this evidence of record, it is the conclusion of 
the Board that an informed medical opinion is required to 
resolve the question of whether the veteran's "far 
advanced" spinal stenosis is consistent with the injury 
described by the veteran during service, in light of the 
normal findings upon separation examination, and the 
subsequent back problems, including the on the job injury in 
1991.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to resolve the 
question of whether the veteran's "far 
advanced" spinal stenosis is consistent 
with the injury described by the veteran 
during service, in light of the normal 
findings upon separation examination, and 
the subsequent back problems, including 
the on the job injury in 1991.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
accomplished and the results made 
available to the examiner for review.  
The examiner is requested to review the 
veteran's medical records and in 
conjunction with a clinical examination 
of the veteran render an opinion as to 
the nature and likely etiology(ies) of 
the veteran's currently shown back 
disability.  The examiner is requested to 
specifically comment upon the August 2000 
opinion presented by Dr. Regen.  If no 
conclusions may be reached without resort 
to speculation, the examiner is requested 
to state this.  The complete rationale 
for all conclusions reached should be 
fully explained.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



